Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Amy McDowell Newbold and Joseph K. Newbold appeal the district court’s order denying their motions pursuant to Fed. R.Civ.P. 60(b)(6), 65(a), 70, for a preliminary injunction, modification of judgment, and an order to show cause for civil contempt. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Newbold, No. 1:05-cv-00625-TDS-PTS, 2009 WL 249393 (M.D.N.C. Feb. 2, 2009). We further deny Appellee Chase Home Finance LLC’s motion to dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.